Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority based on a PCT application filed on 12/28/2016.  
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 6/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “Control 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims1, 6-8, 10, 13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “control device” in claims 1 (ln 2), 6 (ln 3, 5), 7 (ln 1), 8 (ln 1), 10 (ln 6), 13 (ln 1), 15 (ln 1), and 16 (ln 2, 4, 6, 8) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claims 1-4, 6, 7, 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Black (US20200228037).
Regarding claim 1, Black discloses, a control system comprising: a control device (Black: Fig 3, motor controller 110) configured to generate a control signal (Black: Fig 3 shows command signal output from motor controller 110) based on control instructions received by a transceiver (Black: [0068] discloses receiving data communications from external source for providing command signal for the motor controller within the actuator.); 
a plurality of electronic speed controls (ESCs) (Black: Fig 16, motor controllers 110) communicating and sharing status information with each other (Black: Fig 16 shows communication lines 165 for sharing information between motors controllers (ESCs). [0080] discloses that each motor controller is configured to share it’s own information as well as receive information all other motor controllers), each of the plurality of ESCs being configured to generate a driving signal based on the control instructions (Black: [0068] discloses data communications from external source configured to provide a command signal for actuator, and [0069] discloses motor controller is configured to send a command to motor drive, and motor 
a plurality of motors each coupled to one of the plurality of ESCs (Black: Fig 16 shows plurality of motors 130 coupled to motor controllers 110.) and driven by the driving signal generated by the one of the plurality of ESCs (Black: Fig 16 shows plurality of motors 130, and plurality of motor controllers that controls the motor driving.).
Regarding claim 2, Black discloses the invention as in claim 1 above, including, wherein the status information of one of the plurality of ESCs includes whether the one of the plurality of ESCs is operating abnormally (Black: [0076] discloses motor controllers providing shared data such as diagnostic and health information.).
Regarding claim 3, Black discloses the invention as in claim 1 above, including, wherein each of the plurality of ESCs includes a status port configured to share the status information of the each of the plurality of ESCs (Black: Fig 16 shows communication line 165 connected to each input (status port) of respective motor controller for sharing information as described in [0076].).
Regarding claim 4, Black discloses the invention as in claim 3 above, including, wherein the status ports of the plurality of ESCs are connected to each other for sharing the status information among the plurality of ESCs (Black: Fig 16 shows communication line 165 connected to each port of respective motor controller  and also connected to each other for sharing information as described in [0076].).
Regarding claim 6, Black discloses the invention as in claim 3 above, including, wherein: the status port of each of the plurality of ESCs is communicatively connected to the 
the plurality of ESCs are configured to share the status information among each other through communicating with the control device (Black: [0083] discloses the central control controls the communications networking between plurality of motor controllers.).
Regarding claim 7, Black discloses the invention as in claim 6 above, including, wherein the control device is configured to obtain the status information of the plurality of ESCs (Black: [0086] discloses central controller being configure to receive information from each of motor controllers. Fig 18.) and output the control signal through the status ports of the plurality of ESCs (Black: [0087] discloses control controller communicating commands to actuators with the motor controllers. Fig 18.).
Regarding claim 13, Black discloses the invention as in claim 1 above, including, wherein the control device is communicatively connected to the plurality of ESCs (Black: Fig 16 shows the central control device 500 which is communicatively coupled to plurality of motor controllers 110.) and is configured to obtain the status information of the plurality of ESCs (Black: [0086] discloses that central controller receives information from motor controllers.) and information of the plurality of motors (Black: [0076] discloses sharing data such as motor current.).
Regarding claim 14, Black discloses the invention as in claim 13 above, including, wherein the information of the plurality of motors includes at least one of physical properties of the plurality of motors or information detected by sensors of the plurality of motors (Black: [0076] discloses shared motor data such as motor current.).
Regarding claim 15, Black discloses the invention as in claim 13 above, including, wherein the control device is communicatively connected to the plurality of ESCs through a wired or wireless connection (Black: Fig 18 shows central control 500 connected to the plurality of motor controllers 110 through a wired connection 165.).

Claims 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McAdoo (US20170066531).
Regarding claim 16, McAdoo discloses, a control method comprising: generating, by a control device (McAdoo: Fig 2, (202)), a control signal based on control instructions received by a transceiver (McAdoo: Fig 2 shows Aux Remote Control Receiver 212 that sends signal to the Fight Controller that generate control signals.); 
transmitting, by the control device (McAdoo: [0128] Flight Controller), the control signal to one or more of a plurality of electronic speed controls (ESCs) (McAdoo: [0128] discloses Flight Controller sending commands to ESCs.); 
determining, by the control device, whether the plurality of ESCs are operating abnormally based on status information of the plurality of ESCs (McAdoo: [0128] discloses Health Monitoring System is implemented in the Flight Controller. [0135] discloses determining propulsion system failure such as the ESCs. [0131] discloses obtaining status information of ESCs for determination of failure.); and 
controlling, by the control device, the plurality of ESCs to stop operating in response to detecting that at least one of the plurality of the ESCs is operating abnormally (McAdoo: [0136] discloses the Flight Controller shutting down one or more one or more propulsion units (a set of propeller/rotor/motor/ESC).).
Regarding claim 20, McAdoo discloses the invention as in claim 16 above, including, wherein determining whether the plurality of ESCs are operating abnormally includes determining whether at least one of hardware failure of the plurality of ESCs, an abnormality of the plurality of motors, stalling, or no-load occurs (McAdoo: [0135] discloses determining propulsion system (hardware) failure such as the ESCs.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US20200228037) in view of McAdoo (US20170066531).
Regarding claim 5, Black discloses the invention as in claim 4 above.
Black does not disclose, wherein the plurality of ESCs are configured to stop operating in response to one of the plurality of ESCs being operating abnormally.
McAdoo discloses, wherein the plurality of ESCs are configured to stop operating in response to one of the plurality of ESCs being operating abnormally (McAdoo: [0134] discloses shutting down one or more of the ESCs that is detected to be failing or about to fail.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Black with the teachings of McAdoo, in order to provide a method for improved control of multi-rotor UAVs.
Regarding claim 8, Black discloses the invention as in claim 6 above.

McAdoo discloses, wherein the control device is configured to control the plurality of ESCs to stop operating in response to one of the plurality of ESCs is operating abnormally (McAdoo: [0134] discloses shutting down one or more of the ESCs that is detected to be failing or about to fail.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Black with the teachings of McAdoo, in order to provide a method for improved control of multi-rotor UAVs.
Regarding claim 9, Black and McAdoo discloses the invention as in claim 8 above, including, wherein the one of the plurality of ESCs operating abnormally includes at least one of a hardware failure of the one of the plurality of ESCs, an abnormality of the motor coupled to the one of the plurality of ESCs, stalling, or no- load (McAdoo: [0135] discloses determing that some part of a combination of a single rotor operate, a propeller, a motor, and an ESC has failed).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US20200228037) in view of wolf (US20150212523).
Regarding claim 10, Black discloses the invention as in claim 3 above, including,  wherein: the status port of one of the plurality of ESCs includes a communication port (Black: Fig 18 shows communication line 165 connected to each input (status port) of respective motor controller for sharing information as described in [0076].); 

the control device is configured to obtain the status information of the one of the plurality of ESCs through the communication port (Black: Fig 18 shows the central control device 500 which is communicatively coupled to plurality of motor controllers 110. [0086] discloses central controller being configure to receive information from each of motor controllers.).
Black does not clearly specify a port including first communication port and a second communication port.
Wolf discloses, a port including first communication port and a second communication port (Wolf: Fig 2 shows the controllers connected with input (I1) and output (O1) communication ports.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Black with the teachings of Wolf, in order to provide a method for improved control of multi-rotor UAVs.
	Regarding claim 11, Black and Wolf discloses the invention as in claim 10 above, including, wherein the first communication port and second communication port are configured independently (Wolf: Fig 2 shows the controllers connected with separate input (I1) and output (O1) communication ports.).
Regarding claim 12, Black and Wolf discloses the invention as in claim 10 above, including, wherein the first communication port and the second communication port are serial bus ports (Wolf: [0092] discloses usage of serial interfaces for communications connections.).

	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McAdoo (US20170066531) in view of Black (US20200228037), and in further view of Keski-Hynnila (US20080148827).
Regarding claim 17, McAdoo discloses the invention as in claim 16 above. 
McAdoo does not disclose, further comprising: obtaining, through the plurality of ESCs, information of a plurality of motors each connected to one of the plurality of ESCs; and 
determining, in response to determining that the plurality of ESCs are operating normally, whether a security risk exists based on the status information of the plurality of ESCs and the information of the plurality of motors.
Black discloses, further comprising: obtaining, through the plurality of ESCs, information of a plurality of motors each connected to one of the plurality of ESCs (Black: [0076] discloses Motor Controllers (ESCs) sharing data such as motor current.);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McAdoo with the teachings of Black, in order to provide a method for improved communication system for ESCs.
McAdoo and Black do not disclose, determining, in response to determining that the plurality of ESCs are operating normally, whether a security risk exists based on the status information of the plurality of ESCs and the information of the plurality of motors.
Keski-Hynnila discloses, determining, in response to determining that the engine components are operating normally (Keski-Hynnila: [Abstract] discloses determining engine components are operating within a normal range.), whether a security risk exists based on the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McAdoo and Black’s teachings of ESCs with Keski-Hynnila’s teachings of Engine component failure detection, for the benefit of protecting the ESCs from security risks.
Regarding claim 18, McAdoo, Black, and Keski-Hynnila discloses the invention as in claim 17 above, including, wherein: the status information of the plurality of ESCs includes physical properties of the plurality of ESCs (McAdoo: [0131] discloses obtaining temperature of ESCs.); 
the information of the plurality of motors includes physical properties of the plurality of motors (McAdoo: [0131] discloses obtaining temperature of motors.); and 
determining whether the security risk exists includes determining that the security risk exists in response to detecting that any one of the physical properties of the plurality of ESCs and the plurality of motors reaches a predetermined limit value (McAdoo: [0131] discloses reading the temperature of motors and ESCs to detect electrical failures. Predetermined limit value of the temperature would be inherent in order to detect if the temperature level has reached the level for electrical failure.).
Regarding claim 19, McAdoo, Black, and Keski-Hynnila discloses the invention as in claim 18 above, including, wherein the physical properties of the plurality of ESCs and the physical properties of the plurality of motors include at least one of temperature, electric current, voltage, or power (McAdoo: [0131] discloses obtaining temperature of the motors and temperature of the ESCs.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PARK whose telephone number is (571)272-3777.  The examiner can normally be reached on 10am - 8:30pm Tu/Th & 9am - 7:30pm W/F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.P./Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665